Citation Nr: 0527745	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-02 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).

Procedural history

The veteran served on active duty for training from March 
1972 to September 1972 and on active duty from October 1972 
to November 1974.

In a rating decision of May 2000, the RO denied the veteran's 
claim of entitlement to service connection for hepatitis C.  
The veteran indicated disagreement with that decision and, 
after being issued a Statement of the Case, he perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
October 2000.  

By means of a memorandum dated in April 2003, the Board 
sought additional development of the evidence.  In June 2003, 
the Board remanded this case so that additionally obtained 
evidence could be considered by the RO.  The RO issued 
several additional supplemental statements of the case, most 
recently in March 20005, which continued to deny the 
veteran's claim.  The case was thereafter returned to the 
Board for further consideration.

Issue not on appeal

In June 2001, the RO denied the veteran's claim of 
entitlement to an increased disability rating for a service-
connected left hip disability.  He filed a notice of 
disagreement (NOD) in July 2001, and the RO issued a 
Statement of the Case (SOC) in September 2002.  By letter 
dated November 1, 2002 the veteran was informed of that 
decision and of his appellate rights.  There is no indication 
in the record that he thereafter perfected a substantive 
appeal by filing a VA Form 9 or equivalent.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. 
§ 7105, a NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued by VA].  
Accordingly, in the absence of a substantive appeal that 
matter is not within the jurisdiction of the Board and will 
not be addressed further.


FINDING OF FACT

Competent medical evidence does not demonstrate that 
currently-manifested hepatitis C began during the veteran's 
period of active service or is otherwise related to an in-
service disease or injury.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hepatitis C, 
which he alleges is the product of in-service exposure to the 
Hepatitis C virus.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the two May 2000 rating decisions, by the 
statement of the case issued in August 2000, the supplemental 
statement of the case issued in May 2001, the Board remands 
of June 2003 and August 2004, and the supplemental statements 
of the case issued in response thereto in September 2003, 
March 2004, November 2004, January 2005 and March 2005, of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

Crucially, letters were sent to the veteran in March 2003, 
July 2003 and August 2004 that were specifically intended to 
address the requirements of the VCAA with reference to the 
veteran's claim.  The July 2003 letter in particular 
explained to the veteran that VA was processing his claim.  
The letter discussed the evidentiary requirements pertinent 
to his claim, and specifically set forth the criteria by 
which service connection can be established.  These criteria 
were identified, in brief, as an in-service diagnosis of 
hepatitis C, in-service symptoms of hepatitis C, or in-
service exposure to certain hepatitis C risk factors; a 
current diagnosis of hepatitis C; and a relationship between 
the current hepatitis C and the in-service diagnosis, 
symptoms, or risk factor exposure.  He was also advised of 
the types of various risk factors recognized as causing 
hepatitis C infections.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2003 VCAA letter, the veteran was informed that VA was 
responsible for getting relevant records from any federal 
agency, which could include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment) or from the Social Security 
Administration.  He was also advised that VA would make 
reasonable efforts to obtain relevant records not held by a 
federal agency, to include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.   

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's July 2003 letter informed the veteran that he was to 
give VA sufficient information about his records so that VA 
could request them from the person or agency who has them.  
He was provided with VA Form 21-4142, Authorization to 
Release Information to the Department of Veterans Affairs, 
and VA Form 21-4138, Statement in Support of Claim.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2003 letter specifically 
advised the veteran that "[i]f there is any other evidence 
or information that you think will support your claim, please 
let us know."  This complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
July 2003 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, since the veteran's service claim 
was initially adjudicated by the RO in May 2000, prior to the 
enactment of the VCAA, the notice provisions of the VCAA 
clearly could not be satisfied within the time constraints 
required under Pelegrini.  Furnishing the veteran with VCAA 
notice prior to the enactment of the VCAA was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error.  See VAOGCPREC 7-2004. 

Subsequent to the enactment of the VCAA, the veteran's claim 
was adjudicated by the RO following the issuance of VCAA 
letters in March 2003, July 2003 and August 2004.  See the 
supplemental statements of the case issued in July 2003, 
March 2004, November 2004, January 2005 and March 2005.  The 
Board accordingly finds that there is no prejudice to the 
veteran.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records and 
reports of post-service treatment.  He was examined by VA in 
October 2004, the report of which is associated with his 
claims file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2004).  He requested, and was accorded, a personal 
hearing at the RO, the transcript of which is associated with 
his claims file.  He has not indicated that he desired a 
hearing before a member of the Board.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Analysis

As noted above, the Court in Hickson stipulated that service 
connection required the satisfaction of three specific 
elements.  A review of the evidence shows that Hickson 
element (1), a current disability, is met.  The medical 
evidence demonstrates that the veteran has hepatitis C, with 
references in the medical records pertaining to the presence 
of that disorder dating back to 1992.  The report of the 
October 2004 VA examination indicates a diagnosis of 
hepatitis C diagnosed by serology and biopsy, with a history 
of treatment over the last two years without successful 
reduction in viral load.  

With regard to Hickson element (2), an in-service disease or 
injury, the Board will separately address disease and injury.

A review of the veteran's service medical records fails to 
reveal the presence of either a diagnosis of hepatitis C, or 
of any medical problems that have been identified as 
symptomatic thereof.  The report of his service separation 
medical examination, dated in November 1974, shows that he 
was clinically evaluated as normal in all pertinent areas, 
and does not indicate an in-service history of medical 
problems that could be related to hepatitis C.  The veteran 
has indicated that Hepatitis C was initially diagnosed in 
1984, a decade after service; however, reports of a VA 
hospitalization in January 1989 and a VA Compensation and 
Pension physical examination in July 1989 do not mention 
Hepatitis C.  The first reference to Hepatitis C in the 
medical records appears in 1999.  

In a March 2001 statement, the veteran referred to a service 
medical record dated 18 June 1972 which contained the 
notation "?hep symptoms?".  However, the Board has been 
unable to locate this record; there are entries on the same 
page for 16 April 1972 and 26 January 1973 with nothing in 
between.  Moreover, even if a June 1972 service medical 
record had raised a possibility of hepatitis, the remaining 
service medical records, including physical examinations in 
September and October 1972 as well as the entirety of the 
medical records for the veteran's period of active duty, do 
not show any reference to hepatitis.  Thus, a preponderance 
of the medical evidence does not support the proposition that 
hepatitis existed during service.   
Accordingly, in-service disease is not demonstrated.

The Board's line of inquiry, accordingly, centers on whether 
the evidence demonstrates that the veteran had in-service 
exposure to an identified risk factor for hepatitis C, which 
would in essence constitute an in-service "injury."  

The examination accorded the veteran by VA in October 2004 
was undertaken specifically to address the matter of in-
service exposure to potential risk factors.  The report of 
the examination shows that a comprehensive history of 
potential risk factor exposure was obtained, with the 
examiner noting that the veteran was treated during service 
for a crushed pelvis, but that there was no indication in the 
military records that the veteran received a blood 
transfusion at that time; it was also noted that "[t]he most 
significant factors are 4 homemade tattoos done prior to 
service with essentially unsterile equipment."  [The four 
tattoos in question were noted on the September 1972 and 
October 1972 service physical examination reports.]  The 
report indicates a final diagnosis that "[i]t is the opinion 
of this examiner that most likely method of transmission in 
absence of any evidence for blood transfusions would be 
[existing prior to service] tattoos done with unsterile 
shared equipment, although a possibility, even a remote one, 
exists that transmission route could have been through gamma 
globulin injection or multiple air gun injections which, from 
this examiner's experience with such equipment, can tend to 
become quite contaminated with blood during repeated use."

In brief, while the examiner does not absolutely preclude air 
gun inoculation as the source of the veteran's hepatitis C, 
he nonetheless characterizes this possibility as "a remote 
one."  

The examiner identified the veteran's pre-service tattoos as 
the "most likely method of transmission."  In a December 
2004 statement in support of his claim, in response to the 
October 2004 VA examination report, the veteran emphasized 
the alleged cleanliness of his self-administered tattoos, 
contending that "I did them myself with clean, newly 
purchased sewing needles that I attached to a popsicle stick, 
and black 'Indian ink' that I purchased from the store."  

Setting aside the matter of cleanliness of India ink, it is 
not the Board's responsibility to precisely determine how the 
veteran contracted Hepatitis C.  The Board's obligation, 
rather, is determine whether it is as likely as not that he 
contracted Hepatitis C during service.  The VA examiner has 
indicated that it was more likely than not that Hepatitis C 
was not contracted in service.  There is no competent medical 
evidence to the contrary.  To the extent that the veteran 
contends that the somehow contracted Hepatitis C in service, 
his lay opinion is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay 
persons without medical training are not competent to comment 
on medical matters such as diagnosis and etiology]; see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].   

In addition to the air gun vaccinations, the veteran has also 
alluded to a number of incidents in service which he contends 
may have introduced the Hepatitis C virus.  He specifically 
referred to a sutured right eyelid in November 1973; a 
laceration in March 1974; a left ankle cut in May 1974; and 
assorted dental treatment in service.  See an undated 
statement of the veteran, evidently received by the RO in 
March 2001.  However, the veteran has presented no competent 
evidence to the effect that such incidents, which involve 
minor cuts and dental procedures and do not appear to have 
involved transfusions or exposure to blood products, would 
have caused him to be exposed to the Hepatitis C virus.  See 
Espiritu, supra; see also 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  To the extent that the veteran invites the Board 
to draw the conclusion that such incidents somehow have 
caused him to be infected with the Hepatitis C virus, the 
Board declines to do so.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions]. 

The veteran's representative, in a VA Form 646 dated in July 
2005, seized upon the air gun inoculation referred to by the 
VA examiner and urged the Board to resolve this matter in 
favor of the veteran by applying the reasonable doubt rule.  
However, that rule, which has been discussed above in 
connection with the VCAA, only comes into play if the 
evidence is in equipoise.  Here, the examiner clearly 
indicated that transmission of the Hepatitis C virus through 
air gun injection was a "remote" possibility.  There is no 
evidence to the contrary.  Thus, the evidence as to this 
point is manifestly not in equipoise, and the benefit of the 
doubt rule is not applicable. 

In short, the only probative evidence with regard to the 
possible etiology of the veteran's hepatitis C is the report 
of the October 2004 VA examination, whereby the veteran's 
pre-service tattoos are deemed to be the most likely source 
of infection.  

[The Board observes in passing that it does not believe that 
matters of presumption of soundness and aggravation of a pre-
existing disability, see 38 U.S.C.A. § 1111, 1153, are 
involved in this case, notwithstanding the examiner's 
discussion of the pre-service tattoos.  As was discussed 
above, there is no competent medical evidence that Hepatitis 
C existed before service, during service or for a many years 
after service.  The Board's discussion of the pre-service 
tattoos is in the context of injury, not disease.] 

In brief, the competent medical evidence shows that the 
veteran's hepatitis C has not been found to have been 
manifested during active service, or that it is the product 
of in-service exposure to a known risk factor for hepatitis C 
infection.  The Board therefore concludes, based on this 
record, that Hickson element (2) is not satisfied.

The failure to satisfy Hickson element (2) requires denial of 
the veteran's claim.  The Board also notes, that in the 
absence of an in-service disability or injury, Hickson 
element (3), a nexus between the current disability and in-
service disease or injury, likewise cannot be met, inasmuch 
as there can be no nexus between two elements when one 
element is not shown to be present.  In fact, there is no 
competent medical nexus evidence.  As discussed above, the VA 
examiner merely alluded to a remote possibility that air gun 
vaccinations administered during service may have caused the 
veteran's Hepatitis C, and the opinions of the veteran and 
his representative on the subject are entitled to no weight 
of probative value. 

In sum, the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis C.  His 
claim, accordingly, fails.


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


